          Case 1:21-cv-02228-LJL Document*5$17(',13$57'HIHQGDQWLV25'(5('WRILOHLWVPRWLRQ
                                          23 Filed 06/30/21 Page 1 of 2
                                                      IRUUHFRQVLGHUDWLRQE\-XO\DWSP3ODLQWLII VUHVSRQVH
                                                      LIDQ\VKDOOEHILOHGE\-XO\DWSP

                                                      3ODLQWLIILV25'(5('E\SPWRPRUURZ-XO\WRILOH
                                                      WKHFRPSODLQWZLWKWKHUHGDFWLRQVDSSURYHGE\WKH&RXUW V2UGHUDW
                                                      'NW1R$6:(//$6WKHDGGLWLRQDOUHGDFWLRQVUHTXHVWHG
                                                      KHUHLQZKLFKDUHDSSURYHGRQDWHPSRUDU\EDVLVSHQGLQJWKH
                                                      &RXUW VUHYLHZRI'HIHQGDQW VPRWLRQIRUUHFRQVLGHUDWLRQ
Kimberley E. Lunetta
Office Counsel
+1.305.415.3439                                       The endorsement at Dkt. No. 22 was entered in error. The Clerk of
kimberley.lunetta@morganlewis.com                     Court is respectfully directed to strike it from the record.

                                                      6225'(5('
June 28, 2021


Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl St., Room 701
New York, NY 10007
limannysd@chambers@nysd.uscourts.gov

Re:        Murray v. Church Pension Group Services Corp., 21-cv-02228

Honorable Judge Liman:

Defendant Church Pension Group Services Corp. (“Defendant”) writes to respectfully request that
the Court postpone the deadline for Plaintiff to file the redacted Complaint scheduled for tomorrow
June 29, 2021 until July 9, 2021, and stay the deadline for Defendant to file the redacted Exhibits
scheduled for July 1, 2021 until July 13, 2021, pending Defendant’s filing of a Motion for
Reconsideration of the Court’s May 27, 2021 Order on the redactions.

Defendant intends to request that the Court reconsider its request for redactions of paragraph 17
of the Complaint as highlighted in bold text below.

      x


      x    “In complete disregard of its fiduciary obligations to its Episcopal Church stakeholders,
                                                                        , CIC was fronting premiums in
                                                       1
           support of another group’s                    insurance program.”

See Complaint, Dkt. no. 1 at ¶ 17.

Defendant believes the above redactions are necessary to protect from public view the alleged
opinions of counsel and communications with counsel, which are protected by the attorney client
privilege and the attorney work product doctrine. Further, Defendant believes that these
redactions are consistent with the Court’s prior ruling on redactions in this case.



1
 The Court previously approved the redaction of this figure in its May 27, 2021 Order, for
purposes of the public filing it is redacted here. See Dkt. no. 11.




                                                      Morgan, Lewis & Bockius           LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060                     +1.212.309.6000
                                                      United States                               +1.212.309.6001
       Case 1:21-cv-02228-LJL Document 23 Filed 06/30/21 Page 2 of 2




Defendant has made Plaintiff’s counsel aware of its intent to file the Motion and Plaintiff’s counsel
has agreed to the later deadline for the redacted Complaint mentioned above. The Parties have
also agreed that during the stay, they will meet and confer on the proposed redactions to
paragraph 17 of the Complaint to obviate the need for a Motion.


The Defendant thanks the Court for its consideration.

Respectfully submitted,

/s/ Kimberley E. Lunetta

Kimberley E. Lunetta
Attorney for Defendant




                                                  2
